                                                           SO ORDERED.


                                                           Dated: August 26, 2019


   1
   2
                                                           Daniel P. Collins, Bankruptcy Judge
   3                                                       _________________________________


   4
   5
   6
                              UNITED STATES BANKRUPTCY COURT
   7
                                     DISTRICT OF ARIZONA
   8
       In re                                     )     Chapter 11 Proceedings
   9                                             )
       ARP FAMILY FARMS, G.P.,                   )     Case No: 2:18-bk-14173-DPC
  10                                             )     Case No. 2:18-bk-15464-DPC
       ARP CUSTOM FARMING, LLC,                  )          (Jointly Administered)
  11                                             )
  12                 Debtors.                    )
                                                 )
  13   This filing applies to:                   )     ORDER
                                                 )
  14           All Debtors.                      )
  15
               At a hearing before this Court on August 26, 2019, Nathan Arp, principal of
  16
       Chapter 11 Debtors, ARP Family Farms, G.P. and ARP Custom Farming, LLC
  17
       (“Debtors”), jointly administered under Case no. 2:18-bk-14173-DPC, consented to
  18
       convert Debtors bankruptcy cases from Chapter 11 to Chapter 7.
  19
               IT IS ORDERED converting Debtors’ Chapter 11 cases to cases under Chapter 7.
  20
  21
  22
  23
  24
       To be Noticed through the BNC to:
  25   Interested Parties and Creditors

  26

Case 2:18-bk-14173-DPC        Doc 190 Filed 08/26/19 Entered 08/26/19 14:51:50       Desc
                               Main Document    Page 1 of 1
